648 S.E.2d 851 (2007)
STATE of North Carolina
v.
Michael Ray CRUMP.
No. 58P07.
Supreme Court of North Carolina.
June 27, 2007.
Michael Ray Crump, pro se.
Kelly Sandling, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 31st day of January 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."